Citation Nr: 1452767	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected bilateral wrist strain. 

2. Entitlement to service connection for right shoulder disability, to include as secondary to service-connected bilateral wrist strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to September 1994.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2013, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1. The Veteran's currently diagnosed left shoulder osteoarthritis is not related to service or to any service-connected disability.

2. The Veteran's currently diagnosed right shoulder degenerative joint disease is not related to service or to any service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disability, to include as secondary to service-connected bilateral wrist strain, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).
 
2. The criteria for service connection for a right shoulder disability, to include as secondary to service-connected bilateral wrist strain, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in September 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.

The VA examination in December 2010 and its associated report was adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on an examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the September 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

The Veteran is seeking service connection for a bilateral shoulder disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). In this case, as will be explained below, as there is no evidence of arthritis until 2010, this provision relating to presumptive service connection is not for application.

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran contended in his July 2010 claim that his bilateral shoulder disability was proximately due to or aggravated by his service-connected bilateral wrist strain.  In the alternative, the Veteran asserted that he has a bilateral shoulder disability that is etiologically related to active service.  Specifically, the Veteran averred in his January 2013 Board hearing that he was a concrete asphalt specialist/heavy equipment operator in service and had pretty physical duties.  In May 1982, he was playing in a softball game, soccer game, or something unknown and he got put down on the ground, landed on his shoulder and went to the hospital that night in pretty severe pain.  He got x-rays, and "it was all right after that."  He stated he did not get any follow-up care for that condition, but instead took Motrin and other over-the-counter medication for the pain.  He stated he sought medical care after service by Dr. F, who has since passed away.  The Veteran now sees Dr. H.  The Veteran stated Dr. H. told him he would need surgery on both shoulders down the road and told him that his clavicle on the right side was getting worse.  The Veteran stated he currently works for a state highway department and does bridge work, but he does not volunteer as much on the jackhammer or anything like that anymore.  

Service treatment records noted that in May 1982, the Veteran was evaluated in the emergency room after falling on his right shoulder.  His motion was normal and he was noted as having right acromioclavicular strain.  The next day, the Veteran's right shoulder was re-evaluated.  The record noted his shoulder stiffened up overnight and X-rays revealed no fracture.  A sling was applied and the records noted the Veteran had capsulitis.  A few days later, the Veteran was seen again for his right shoulder.  The treatment record noted the Veteran felt good and could return to full duty.  Subsequent service treatment records did not discuss any further follow up treatment to the Veteran's right shoulder or complaints of left shoulder pain or injury. 

A March 2005 private treatment record noted the Veteran reported he was an "avid weight lifter," and "has been an avid strength athlete for over 20 years."

A September 2010 private treatment record from Dr. H. noted the Veteran had shoulder pain and x-rays revealed he had non-trauma in both shoulders.  An October 2010 private treatment record also from Dr. H. noted the Veteran underwent MRI's of his shoulders that revealed he had tendinosis of the supraspinatus and infraspinatus tendons with tiny partial-thickness undersurface tear of the supraspinatus tendon insertion and mild acromioclavicular joint osteoarthritis in left shoulder.  The MRI also revealed he had a SLAP tear of the superior labrum extending into the superior aspect of the posterior labrum with small para labral cyst at the posterior aspect of the superior labrum, tendinosis and intrasubstance tearing of the proximal long head of the biceps tendon, chronic ununited fracture of the distal clavicle, and no evidence of rotator cuff pathology in his right shoulder. 

The Veteran underwent a VA examination in December 2010.  The Veteran was already service connected for bilateral wrist strain and reported that because of this, he needs to use, and overuse his shoulders more to lift objects at work.  He needs to lift objects weighing 45 pounds and uses a jackhammer at work.  The Veteran reported he no longer lifts weights for exercise, but does cardio instead.  The VA examination noted she had asked the Veteran to contact Dr. H. to obtain office notes that would document symptoms related to the Veteran's bilateral shoulders; however, to date, the examiner had not received requested office notes.  The examiner opined that the Veteran's claim of service connection for bilateral shoulder strain is less likely as not caused by or a result of service connected disability/bilateral wrist strain.  The examiner's rationale for her opinion was although the Veteran was evaluated during military service in May 1982 following a fall on his right shoulder, there is minimal documentation related to development of a chronic right shoulder condition related to the Veteran's military service.  The Veteran has used a jackhammer for work as a heavy laborer for many years and has continued to pursue his interest in weight lifting, both of which have likely been causative factors resulting in his current bilateral shoulder condition.  

In December 2011, the Veteran submitted a statement from private medical provider Dr. H. that stated the Veteran has been struggling with symptoms of arthritis in his low back, hips and shoulders.  Dr. H. further stated that the Veteran receives disability for his chronic low back and hip pain; thus, the same conditions and stresses that the Veteran was exposed to during his Air Force career that lead to degeneration of these joints also resulted in the degeneration of his shoulders.  Dr. H. noted recent x-rays confirm that the Veteran has degenerative joint disease and bone spur formation of both shoulder joints and these changes make it more painful and difficult for the Veteran to perform his job as a heavy equipment operator. 

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claims. 

While the Board recognizes the Veteran's assertions that his current bilateral shoulder disability is related to an in-service injury, or due to or aggravated by his service-connected bilateral wrist strain, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, orthopedic disabilities of the shoulder, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Orthopedic disabilities and arthritis require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on etiology.  There are many different possible shoulder disabilities, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a bilateral shoulder disability.

Although the Veteran stated he saw Dr. F. for bilateral shoulder complaints after service, the Board does not find these assertions credible in light of the post-service evidence. 

Private post-service medical records go as far back as October 1994, at which time the Veteran was seen by Dr. F. for complaints of a lump on his right testicle.  The first medical record relating to the Veteran's shoulders was in September 2010, at which time the Veteran saw Dr. H. and complained of bilateral shoulder pain.  

Post-service medical records are silent as to any complaints of shoulder pain or injury until September 2010, 16 years after the Veteran left service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Although the Veteran has made statements that he saw a doctor for his shoulders after service, these statements are inconsistent with the lack of reporting of back symptoms for 16 years following separation from service, in light of the fact that the Veteran reported other symptoms, i.e. a lump on his right testicle, during that time.  

Although the Veteran's private medical provider Dr. H. gave a medical opinion in support of the Veteran's claim, the Board finds the December 2010 VA examiner's opinion against the Veteran's claim to be more probative.  

In December 2011, Dr. H. stated that the Veteran receives disability for his chronic low back and hip pain; thus, the same conditions and stresses that the Veteran was exposed to during his Air Force career that lead to degeneration of those joints also resulted in the degeneration of his shoulders.  Since the Veteran is not service connected for his hip pain, the opinion of Dr. H. is based on an inaccurate factual premise, thus, has little probative value.  Furthermore, Dr. H. did not provide medical reasoning for his conclusory opinion.  He did not discuss the extent of the Veteran's shoulder injury in service or how the Veteran's current diagnoses of osteoarthritis in the left shoulder and degenerative joint disease in the right shoulder were related to his injury in service.  

In December 2010 the VA examiner stated that the Veteran's claim of service connection for bilateral shoulder strain is less likely as not caused by or a result of service connected disability/bilateral wrist strain.  She explained that although the Veteran was evaluated during military service in May 1982 following a fall on his right shoulder, there is minimal documentation related to development of a chronic right shoulder condition related to the Veteran's military service and the Veteran has used a jackhammer for work as a heavy laborer for many years and has continued to pursue his interest in weight lifting, both of which have likely been causative factors resulting in his current bilateral shoulder condition.  The Board finds the examiner's opinion is clearly based upon a comprehensive and factually accurate review of the record evidence from all sources and is therefore more probative and persuasive.  The examiner reviewed the Veteran's complete claims file, provided an unequivocal negative nexus opinion, and provided a full rationale for her opinions.  The Board notes that it is free to favor one medical opinion over another, so long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Therefore, the Board finds the examiner's reports provide probative evidence against the Veteran's appeals. 

Based on all of the foregoing, the evidence does not establish the Veteran's current bilateral shoulder disability is related to his active service.  Although the Veteran was evaluated during military service following a fall on his right shoulder, records do not reflect he developed any right shoulder disabilities shortly after active-service.  Instead, medical records reflect his shoulder disabilities developed in approximately 2010.  Medical records do not relate these current disabilities to the Veteran's active service, and instead the VA examiner provided a probative negative nexus opinion.  

The Board has alternatively considered continuity of symptomatology under 38 C.F.R. § 3.303(b).  While the STRs document the in-service shoulder injuries as described above, the Board emphasizes that the first post-service evidence in the record of osteoarthritis in the left shoulder was in October 2010 (see October 2010 private treatment record noting magnetic resonance imaging (MRI) revealed the Veteran had mild acromioclavicular joint osteoarthritis) and the first post-service evidence in the record of degenerative joint disease in the right shoulder was in December 2011 (see December 2011 statement from a private medical provider noting the Veteran had degenerative joint disease of both shoulders).  Moreover, there is no competent or credible evidence of shoulder arthritis in the intervening decades between the in-service injury and the first medical documentation in 2010.  Indeed, as late as 2005, medical records referred to him as a weightlifter.  Thus, service connection for bilateral shoulder arthritis on a chronic disease on the basis continuity of symptomatology is not warranted.  38 C.F.R. §§ 3.303(b), 3.307(a)(6), 3.309 (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Therefore, service connection is not established and the Veteran's appeals are denied.  This is because, as described in detail above, the documented in-service injuries are not shown to have resulted in chronic disability, and the current arthritis of the shoulders are shown by the weight of the evidence to be unrelated to such injuries in service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.


ORDER

Service connection for a left shoulder disability is denied. 

Service connection for a right shoulder disability is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


